DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
 
REASONS FOR ALLOWANCE
Claims 1-6, 8-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-14, and 16-17 are allowed over the cited prior art because the examiner found that none of the cited prior art teach:
A detecting apparatus for physiological information, that includes a first optical signal provider, a second optical signal provider, and a processor configured to 
differentiate the synthetic physiological signal once to obtain a differential curve;
determine a maximum value of the differential curve; 
obtain a first amplitude value of the first physiological signal; 
obtain a second amplitude value of the second physiological signal;  
determine a corresponding point on the differential curve, wherein the corresponding point is most adjacent to the maximum value of the differential curve and the corresponding 
obtain a first baseline value of the first physiological signal corresponding to the corresponding point, wherein the first baseline value is wave trough of the first physiological signal; 
obtain a second baseline value of the second physiological signal corresponding to the corresponding point, wherein the second baseline value is wave trough of the second physiological signal; and
obtain a first index default value and a second index default value according to the maximum value of the differential curve, wherein the first index default value is defined as a ratio of the first amplitude value to the first baseline value, and the second index default value is defined as a ratio of the second amplitude value to the second baseline value.
The best prior art found by the Examiner are:
Watson et al. (US2009/0326353) which teaches a pulse oximetry system with first and second optical signal providers and a processor to calculate a plurality of physiological information according to the first and second physiological signals.
Watson et al. (US2012/0029320), hereinafter referred to as Watson ‘320, which also discloses a pulse oximetry system with first and second optical signal providers, and a processor that synthesizes the first and second physiological signal, and differentiate the synthetic signal.  Watson ‘320 further discloses determining the maximum value of the differential curve.
Al-Ali et al. (US2015/0245794) teaches a pulse oximeter that obtains a first and second index values to determine a baseline perfusion index.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793